EXHIBIT 7
SERFF Tracking #: PERR-131106946      State Tracking #: 17-4681; 17-6595               Company Tracking #: IFIC-SU-BB-CA-1701R


State:                California                                     Filing Company:        International Fidelity Insurance Company
TOI/Sub-TOI:          24.0 Surety/24.0000 Surety
Product Name:         Bail Bond Program
Project Name/Number: Rate and Rule Revision/IFIC-SU-BB-CA-1701R



Filing at a Glance
Company:                           International Fidelity Insurance Company
Product Name:                      Bail Bond Program
State:                             California
TOI:                               24.0 Surety
Sub-TOI:                           24.0000 Surety
Filing Type:                       Rate/Rule
Date Submitted:                    07/10/2017
SERFF Tr Num:                      PERR-131106946
SERFF Status:                      Closed-Approved
State Tr Num:                      17-4681; 17-6595
State Status:                      Approved
Co Tr Num:                         IFIC-SU-BB-CA-1701R

Effective Date                     09/01/2017
Requested (New):
Effective Date                     09/01/2017
Requested (Renewal):
Author(s):                         Paula Rossman
Reviewer(s):                       Janet Cheng (primary), Ed Lin
Disposition Date:                  01/23/2018
Disposition Status:                Approved
Effective Date (New):              04/01/2018
Effective Date (Renewal):          04/01/2018




                            PDF Pipeline for SERFF Tracking Number PERR-131106946 Generated 06/03/2019 04:26 PM
SERFF Tracking #: PERR-131106946        State Tracking #: 17-4681; 17-6595               Company Tracking #: IFIC-SU-BB-CA-1701R


State:                California                                       Filing Company:        International Fidelity Insurance Company
TOI/Sub-TOI:          24.0 Surety/24.0000 Surety
Product Name:         Bail Bond Program
Project Name/Number: Rate and Rule Revision/IFIC-SU-BB-CA-1701R



General Information
Project Name: Rate and Rule Revision                                    Status of Filing in Domicile: Not Filed
Project Number: IFIC-SU-BB-CA-1701R                                     Domicile Status Comments:
Reference Organization:                                                 Reference Number:
Reference Title:                                                        Advisory Org. Circular:
Filing Status Changed: 01/23/2018
State Status Changed: 01/12/2018                                        Deemer Date: 09/19/2017
Created By: Kevin Jones                                                 Submitted By: Kevin Jones
Corresponding Filing Tracking Number:

Filing Description:
International Fidelity Insurance Company (“the Company”) is filing a revision of its Bail Bond program filed under the Surety
line of business. The Company is reducing its Standard bail bond rates from 10% to 9%, and introducing two Preferred tiers
with 8% and 7% rates. The 8% tier is for customers who are either Qualified Union Members, Active or Former Military, Law
Enforcement, have retained Private Council, have posted Full Payment, or have posted Cash Collateral of at least 50% or
deed of trust on real property with equity of at least 100% of bond amount. The 7% tier is for customers who have at least two
of the following satisfied: Private Counsel, Full Payment, or Collateral. The Standard estimated rate decrease of 10% is
supported by the accompanying California Prior Approval Rate Application and Template. The Preferred tiers are identical to
those approved in California for the Company’s competitor, Bankers Insurance Company (SERFF # BKIC-129219149 and CDI
tracking number 13-7036).

Please refer to the Memorandum for complete details.

Enclosed is authorization for Perr&Knight to submit this filing on behalf of the Company. All correspondence related to this
filing should be directed to Perr&Knight. If there are any requests for additional information related to items prepared by the
Company, we will forward the request immediately to the Company contact. The Company’s response will be submitted to your
attention as soon as we receive it.

Company and Contact
Filing Contact Information
Kevin Jones, State Filing Analyst                  kjones@perrknight.com
401 Wilshire Blvd Suite 300                        310-889-0968 [Phone]
Santa Monica, CA 90401                             310-230-1061 [FAX]

Filing Company Information
(This filing was made by a third party - perrandknightactuaryconsultants)
International Fidelity Insurance              CoCode: 11592                                          State of Domicile: New Jersey
Company                                       Group Code:                                            Company Type: Property &
One Newark Center, 20th Floor                 Group Name:                                            Casaulty
Newark, NJ 07102                              FEIN Number: XX-XXXXXXX                                State ID Number:
(973) 624-7200 ext. [Phone]


Filing Fees
Fee Required?                      No
Retaliatory?                       No
                            PDF Pipeline for SERFF Tracking Number PERR-131106946 Generated 06/03/2019 04:26 PM
